            CaseApplication
   AO 106A (08/18) 2:21-mj-02452-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    05/18/21
                                                                                    Means         Page 1 of 11 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                           for the
                                                               Central District
                                                             __________ Districtofof
                                                                                   California
                                                                                     __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )      Case No. 2:21-MJ-2452
       The person of JAZZMON UNIQUE RUSSELL,                                  )
       who is charged in the federal indictment, No. CR                       )
       17-533(A)-RGK, and has a birthdate of March 17,                        )
       1986 and a BOP Registration Number of 78827-097                        )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                           Offense Description

          18 U.S.C. § 922(g)                                                  Felon in Possession of Firearms and Ammunition

             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                               /s/ Monika T. Uchiyama
                                                                                                   Applicant’s signature

                                                                                       Monika T. Uchiyama, ATF Special Agent
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                   Judge’s signature

City and state: Los Angeles, California                                                  Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                                                                   Printed name and title

AUSA: David R. Friedman x 7418
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 2 of 11 Page ID #:2




                              ATTACHMENT A

                        PERSON TO BE SEARCHED

     The person to be searched is JAZZMON UNIQUE RUSSELL, who is

the defendant charged in Case No. 17-CR-533(A)-RGK, and who has

a date of birth of 3/17/1986 and a BOP Registration Number of

78827-097.   RUSSELL is currently in the custody of the United

States Marshals Service at the Montecito Heights Healthcare and

Wellness Center.




                                    i
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 3 of 11 Page ID #:3




                              ATTACHMENT B

                          ITEMS TO BE SEIZED

     The items to be seized are evidence of violations of 18

U.S.C. § 922(g)(1) (felon in possession of firearms and

ammunition), namely: DNA samples from JAZZMON UNIQUE RUSSELL,

which are to be obtained via cotton/buccal swabs from the mouth

of JAZZMON UNIQUE RUSSELL.

     In obtaining the samples, law enforcement may use

reasonable force should JAZZMON UNIQUE RUSSELL refuse to comply

with the execution of the search.




                                    i
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 4 of 11 Page ID #:4




                               AFFIDAVIT

     I, Monika T. Uchiyama, being duly sworn, declare and state

as follows:
                       I. PURPOSE OF AFFIDAVIT
     1.   This affidavit is made in support of a warrant for the

seizure of samples of deoxyribonucleic acid (“DNA”), which are

to be obtained via cotton/buccal, or cheek, swab from Jazzmon

Unique RUSSELL, who has been charged in a federal indictment for

being a felon in possession of firearms and ammunition, in Case

No. 17-533(A)-RGK.     Trial is currently scheduled for August 17,

2021.

     2.   As discussed below, there is probable cause to believe

that the DNA sought in this warrant will match DNA recovered

from firearms and ammunition that were seized during RUSSELL’s

arrest on July 5, 2017.

     3.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show that there is

sufficient probable cause for the requested warrant and does not

purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                      II. BACKGROUND FOR AFFIANT

     4.   I am a Special Agent (“SA”) with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”) and have been


                                    i
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 5 of 11 Page ID #:5




so employed since March 2005.      I am a graduate of the Federal

Law Enforcement Training Center Academy and the ATF National

Academy.

     5.    In the course of my employment as an ATF Special

Agent, I have assisted in and conducted numerous investigations

and participated in numerous federal and state search and arrest

warrants involving criminal street gangs, possession of firearms

by prohibited persons, possession of stolen firearms, and the

illegal distribution of firearms, arson, explosives and

narcotics.    Additionally, I have participated in the seizure of

firearms records and other types of evidence that document

activities in both the manufacturing and distribution of

firearms and/or controlled substances.        To successfully conduct

these investigations, I have used a variety of investigative

techniques and resources, including physical surveillance,

interviews, the utilization of undercover agents and informants,

and the review of various databases and records.

     6.    Through these investigations, my training and

experience, and conversations with other experienced agents and

law enforcement personnel, I have become familiar with the

methods used by individuals who are engaged in illegal firearms,

explosives and/or narcotics to smuggle, safeguard, and store

firearms, and to distribute firearms, explosives and/or

narcotics.

          III. PERSON TO BE SEARCHED AND ITEM TO BE SEIZED

     7.    This affidavit is made in support of a warrant to

search the person of defendant Jazzmon Unique RUSSELL, as
                                    2
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 6 of 11 Page ID #:6




described in Attachment A, which is incorporated herein by

reference, to seize samples of RUSSELL’s DNA, which are to be

obtained through cotton/buccal swabs in the mouth, as described

in Attachment B, which is incorporated herein by reference.

                   IV. STATEMENT OF PROBABLE CAUSE

     8.     Based on my review of law enforcement reports and my

conversations with other law enforcement officers, I know the

following:

     A.     July 5, 2017 Arrest of RUSSELL

            a.   On July 5, 2017 at approximately 2:51 a.m.,

victim A.A. called 9-1-1 to report gunshots, and said that the

suspect was her ex-girlfriend, Jasmine RUSSELL, 31-years old,

and driving a gold car.     A.A. said that she was at a location on

Santa Fe Avenue, which is a gated mobile home park.         A.A. also

said that she thought RUSSELL was shooting at a car in A.A.’s

driveway.

            b.   Officers Larrieu and Tejeda were conducting

patrol and responded to the report of gunshots.         They drove to

the gated mobile home park, and saw a gold car trying to exit,

as they were trying to enter.      Officers Larrieu and Tejeda got

out of their car and walked towards the exit gate, waiting for

the gold car to pull out.     As the gold car pulled out, Officers

Larrieu and Tejeda saw the occupants, two women who looked to be

in their early 30’s.    Given the time of night with very low

traffic through this location, the gold car, and the women

matching the general description given on the 9-1-1 call,

Officers Larrieu and Tejeda believed one of the women was the
                                    3
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 7 of 11 Page ID #:7




suspect reported by A.A.

            c.   Officers Larrieu and Tejeda then ordered the

driver to stop the car.     The front seat passenger, later

identified as RUSSELL, immediately told the driver, “Just keep

driving…Just drive.”    Officer Tejeda saw RUSSELL move her

hands/arms across her body, to the left, toward the center

console area, as if she was trying to conceal something.

            d.   Officers Larrieu and Tejeda ordered the driver to

turn off the car.    Officer Tejeda also ordered the driver and

RUSSELL to put their hands up and keep them visible.          While the

driver kept her hands up, RUSSELL instead had her hands down by

the center console and she was looking down towards the center

console.    Officer Tejeda yelled again for RUSSELL to put her

hands up but she did not comply.        After several minutes and as

supporting police units arrived on scene, RUSSELL finally showed

her hands, as she casually lit a cigarette.        Both RUSSELL and

the driver were handcuffed and placed into police cars.

            e.   During a search of the gold car, Officer Thai

found two handguns under the plastic portion around the gear

shifter on the center console: (1) a Charter Arms .38 special

caliber revolver with serial number 758147; and (2) a black

Springfield XD 9 mm semiautomatic handgun with serial number

XD136182.    Officers investigated and later learned that the

Charter Arms revolver and the Springfield handgun had been

reported stolen in San Bernardino.

            f.   The officers also determined that both firearms

were loaded with ammunition.      The Charter Arms .38 special
                                    4
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 8 of 11 Page ID #:8




caliber revolver contained one round of Federal .38 special

caliber ammunition and four expended cartridge casings from

various types of Federal .38 special caliber ammunition.          The

black Springfield XD 9mm semiautomatic handgun contained six

rounds of Winchester 9mm Luger ammunition.

     B.   ATF Investigation and Indictment

          g.    After RUSSELL’s arrest, I reviewed a California

Law Enforcement Telecommunications System (“CLETS”) criminal

history report for RUSSELL.     Based on this report, I determined

that RUSSELL has previously been convicted of at least four

felonies that were punishable by more than one year in prison.

          h.    I also spoke with ATF SA and Firearms and

Ammunition Interstate Nexus Expert David Hamilton.         He told me

that the (1) Charter Arms .38 special caliber revolver with

serial number 758147; and (2) black Springfield XD 9 mm

semiautomatic handgun with serial number XD136182 were not

manufactured in California.     Because these handguns were found

in Los Angeles County, the ATF determined that they had traveled

in and affected interstate commerce.

          i.    On August 25, 2017, a grand jury indicted RUSSELL

for being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1), in Case No. 17-CR-533-RGK.

          j.    RUSSELL was a fugitive from this federal case for

nearly two years.    In June 2019, defendant was arrested by the

Pomona Police Department after law enforcement again found her

in a vehicle with a firearm concealed in the center console.

RUSSELL pled guilty to several state firearms offenses and was
                                    5
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 9 of 11 Page ID #:9




sentenced to a term in California state prison.

            k.   While serving this state sentence, RUSSELL was

transferred to federal custody.      RUSSELL made her initial

appearance in federal court on January 30, 2020.

     C.     Continued ATF Investigation and Superseding Indictment

            l.   After RUSSELL’s indictment, the ATF continued to

investigate the events of July 5, 2017.

            m.   In late 2020, ATF SA and Firearms and Ammunition

Interstate Nexus Expert Ryan Catanzano analyzed the ammunition

found in the Charter Arms .38 special caliber revolver and black

Springfield XD 9 mm semiautomatic handgun.        He determined that

none of this ammunition was manufactured in California.          Because

the ammunition was found in Los Angeles County, the ATF

determined that it had traveled in and affected interstate

commerce.

            n.   On April 30, 2021, a grand jury returned a

superseding indictment charging RUSSELL with being a felon in

possession of both firearms and ammunition.

            o.   The Honorable R. Gary Klausner has set a trial

date of August 17, 2021.

     D.     Present Need for DNA Sample

            p.   In December 2020, I learned that a DNA sample

taken from one of the firearms sized in July 2017 had registered

a hit in the CAL-DNA Data Bank.

            q.   According to investigative reports, the Long

Beach Police Department was able to obtain several DNA samples

from the firearms and ammunition seized on July 5, 2017.          The
                                    6
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 10 of 11 Page ID #:10




samples that were eligible for entry were subsequently submitted

to the Combined DNA Index System (“CODIS”).

           r.    A sample taken from the Springfield XD 9 mm

semiautomatic handgun matched a DNA profile already in the CAL-

DNA Data Bank.    Specifically, this sample matched a DNA profile

corresponding to an individual with the name “JAZZMAN RUSSEL”

and a CII number of AXXXXXXXX.       Based on my review of criminal

history reports, AXXXXXXXX is RUSSELL’s CII number.

           s.    In July 2019, the California Department of

Justice sent the Los Angeles County Sheriff’s Department Crime

Laboratory a letter informing them of this CODIS hit.           The

letter states, in relevant part, that “[t]his hit constitutes an

investigative lead in your case. This notification is not

intended to replace your laboratory’s report documenting your

assessment of the candidate match.        A new reference sample from

JAZZMAN RUSSEL should be obtained and analyzed by your

laboratory.”

           t.    The ATF now seeks a DNA sample from RUSSELL to

compare to the DNA samples lifted from the firearms and

ammunition seized on July 5, 2017.        This sample is likely to

confirm that RUSSELL possessed the Springfield XD 9 mm

semiautomatic handgun.      It may also confirm that Russell

possessed the Charter Arms .38 special caliber revolver and/or

the ammunition seized on July 5, 2017, as some of the DNA

samples taken from these objects were not suitable for

submission into CODIS.


                                     7
Case 2:21-mj-02452-DUTY Document 1 Filed 05/18/21 Page 11 of 11 Page ID #:11




      9.   Based on the foregoing, I believe there is probable

cause to believe that evidence of violations of Title 18, United

States Code, Section 922(g) (felon in possession of firearms and

ammunition), as described above, will be found by taking

cotton/buccal DNA swabs, as described in Attachment B, from the

person described in Attachment A, for purposes of comparison to

DNA found on a firearm seized during the course of this

investigation.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of May,
2020.



HONORABLE MARGO A. ROCCONI
UNITED STATES MAGISTRATE JUDGE




                                     8
